Fourth Court of Appeals
                                   San Antonio, Texas
                                         JUDGMENT
                                      No. 04-14-00552-CV

                                         Cesar VELEZ,
                                           Appellant

                                                v.

                                UNIVERSITY OF MISSOURI,
                                        Appellee

                  From the 408th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2013-CI-11974
                       Honorable Solomon Casseb III, Judge Presiding

     BEFORE JUSTICE BARNARD, JUSTICE MARTINEZ, AND JUSTICE ALVAREZ

        In accordance with this court’s opinion of this date, the motion to dismiss is GRANTED
and this appeal is DISMISSED.

       We order that all costs of this appeal, if any, are taxed against appellant Cesar Velez.

       SIGNED February 25, 2015.


                                                 _________________________________
                                                 Marialyn Barnard, Justice